Per Curiam:
Order modified so as to provide that the motion be granted, with ten dollars costs, unless the plaintiff shall forthwith, place the cause upon the November calendar, ar.d shall, within five days, pay ten dollars costs of motion and the costs and disbursements imposed "by the order of this court entered March 10, 1905, modifying the order of the court at Trial Term, which granted plaintiff’s motion to withdraw a juror, and, as so-modified, the order appealed from is affirmed, with ten dollars costs and disbursements to the appellants. Present — O'Brien, P.'J., Ingraham, Clarke/Houghton and Scott, JJ. Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to Settle order on notice.